Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 11/1/2021 with a priority date of 03/02/2020.
Claims 1-6, 9-14, 16-20 are currently pending and have been examined and claims 7, 8 15 and 21-23 are cancelled.
Claims 1-6, 9-14, 16-20 are allowable.

Claim Interpretation
Examiner sets forth the following interpretation concerning containers in the context of webpage advertising. The specification does not provide a definition of a container. Paragraphs [0009, 0052, 0059]  offer a webpage container storing data corresponding to a first webpage based on the first address where the webpage data includes webpage metadata (e.g., title, description, related concepts) and/or historical engagement data (e.g., historical advertisement slot characteristics, historical outcome) associated with advertisements rendered within the first webpage. Paragraph [0053] provides a single mention of “an advertisement slot container”. Paragraphs [0053] disclose webpage container includes advertisement slot characteristics and Paragraph [0059] discloses the advertisement slot characteristics include an address (e.g., URL) 
A specific definition in computer science of a  container is an application, including all its dependencies, libraries and other binaries, and the configuration files needed to run it, bundled into a single package that can be moved, in total, from one computing environment to another, which is overly narrow in view of specification’s description and the disclosed use of containers. The dictionary definition of container is any receptacle for holding goods, which is considered too broad of an interpretation, which means the interpretation of container must be interpreted based the specification, drawings and the definition that those skilled in the art would reach. 
Claim 1 and 18 recites a webpage container and an advertisement slot container, and claims 10 and 13 also recite an advertisement container. Thus, the term container is modified by the “webpage”, “advertisement slot” and “advertisement” resulting in three different containers. In view of the specification and prior art, one skilled in the art of webpage advertising would understand a webpage container as storing the structure of a page through specific layout regions that are known as slots. For example, a webpage container has slots that are defined for content and advertisements, which are advertisement slot containers stored in the webpage container.
The definition consistent with the use of the claim term in the specification and drawings and consistent with the interpretation that those skilled in the art would reach is that the container is a class or a data structure whose instances are collections of other objects that store objects in an organized way that follows specific rules where the term “webpage”, “advertisement slot” and “advertisement” mean the container is storing the structure of a page through specific layout regions that are known as slots. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).
Many of the concepts in the claims, as well as the additional elements of “webpage container”, 

Allowable Claims
Claim 1-6, 9-14, and 16-20 are allowable. Examiner search did not yield a reasonable combination of references that discloses the limitations of claims 1, 13 and 18. Claim 1, 13 and 18 include at least 15 total steps that describe the concept of calculating scores for sets of outcomes for advertising slot characteristics on webpages using a model and calculating actual outcomes based on user interactions. In claim 1, the drafting effort links these limitations to 16 limitations including three separate accessing steps that include accessing a set of webpage data stored in a webpage container, as well as four storing steps that include storing the outcome score in a set of outcome scores associated with the target outcomes, writing the outcome scores to an advertisement slot container, writing actual outcome scores to the advertisement slot container, and storing the advertisement slot container in the set of webpage data, stored within the webpage container, as well as two in response requirements. Claims 13 and 18 recite similar steps with claim 13 is calculating an outcome score for a second advertisement and selecting the highest score instead of a set of advertisements, and claim 18 is publishing an outcome index 
 In combination, the art of record discloses the concept being applied to sets of outcomes, but the art of record did not disclose linking the concepts to the claimed combination of steps and to a specific data structure that corresponds to structure of a webpage. For example, Manavoglu discloses that a table or other data structure may be used to store the estimated value and Crasmaru discloses indications of relationships between pages and slots performance can be maintained in a data structure stored on a storage medium and/or relational databases.

Reasons for Overcoming  - 35 USC § 101
Step 2A:
Prong 1: Examiner respectfully asserts that claims include abstract concepts that fall under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is integrated into a practical application because the claims offer and ordered combination of steps that are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Specifically, the claims link the abstract concepts to an ordered combination of steps and to a specific data structure that corresponds to structure of webpages.
Step 2B: Examiner is not able to assert that this combination of elements is well-understood, routine, or conventional because examiner cannot provide a citation to a statement made by an applicant, a citation to one or more of the court decisions discussed in MPEP § 2106.05(d), or citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. A statement of official notice that the ordered combination is well-understood, routine, conventional nature is not appropriate because examiner is not certain that the additional elements represent well-understood, routine, conventional activity engaged in by those in the relevant art.

Claim Rejections - 35 USC § 103

Karidi et al. (U.S. 2010/0257058): Kardi discloses the concept of predicting outcomes for advertising and webpages. Kardi disclose storing desired information but not the data structure or writing data. 
Shen et al. (U.S. 2017/0193561): Shen discloses receiving a website address and accessing webpage data.
Kaya et al. (U.S. 2017/0302979): Kaya discloses outputting the action with the highest probability for an entity
Choi et al. (U.S. 9,912,768): Choi discloses video completion rate.
Ray et al. (U.S. 20140372205A1): Ray discloses code defining a content item slot for a webpage associated with variables for advertising slots. 
Pearcy et al. (U.S. 10,366,401): Pearcy discloses model for ad slot and placing advertising in slots to train and update the model through exploration.
Axe et al. (U.S. 2013/0024283): Axe disclose preferred advertisement configuration associated with the determined document type, and that advertisements are with the document in accordance with the determined preferred ad configuration as well as exemplary data structures for storing data.
Phan et al. (U.S. 2014/0052546A1): Phan discloses an advertisement containers and the functionality for identifying, selecting, arranging, and displaying the visual elements of the advertisement being controlled by the logic provided to the client.
Linsley et al. (U.S. 8,713,172): Lindsey discloses data structure that may be used to store a count of the number of user interactions with the container webpages of websites. 
Cai et al. (U.S. 8,521,774A1): Cai discloses when an advertisement is provided to a user in an advertisement slot and that user interaction data representing an impression of the advertisement can be recorded and stored in the advertising data store.
Manavoglu et al. (U.S. 2016/0358228 A1): Manavoglu discloses storing webpage, advertisement slot and performance data without providing a specific structure or the 7 steps required by the claims.
Crasmaru et al. (U.S. 2013/0138487 A1): Crasmaru discloses storing webpage, advertisement slot and performance data without providing a specific structure or the 7 steps required by the claims.
Updated search:
Narayan et al. (U.S. 2020/0034874 A1):
Anand et al. (U.S. 2008/0140508 A1): discloses user engagements and predicting engagement using a model then select advertising.
Catlin et al. (U.S. 2009/0282343 A1): discloses threshold outcome scores.
Ronquillo et al. (U.S. 2018/010862 A1): discloses types of engagement data include scrolling.
Boynes et al. (U.S. 9875969 A1): discloses loading critical data earlier to reduce latency and a general data structure of a database, array, structured list, tree, or other data structure, and may be a relational or a non-relational datastore.
Dorherty et al. (U.S. 2018/0146263 A1): discloses segmenting video data.
Flaks et al. (U.S. 2018/0300748 A1): discloses a multi stage conversion path and storing user interaction data and a data record in Fig. 4A.
Babakian et al. (U.S. 2017/0005923 A1): discloses site specific containers and advertisement containers in the context of creating site-specific grouping constructs for virtual machines that run applications that are advertised to the external networks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688